 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   MIKE WILLIAMS MELENDEZ,                             No. 2:19-cv-2225 DB P
12                       Plaintiff,
13           v.                                          ORDER
14   UNKNOWN,
15                       Defendant.
16

17           Plaintiff, a state prisoner at California Medical Facility, has filed a letter with the court

18   stating that he is suicidal. (ECF No. 1). Specifically, he asserts that although his need for mental

19   health treatment is serious, those needs have been ignored. As a result, he states that he intends to

20   kill himself by hanging in order to make an example of himself with the hope that “no one else

21   will suffer.” (See id.).

22           This is plaintiff’s first filing in this matter. An action has not been commenced via the

23   filing of a complaint as required by Federal Rule of Civil Procedure 3, nor has plaintiff filed an

24   application to proceed in forma pauperis or paid the required filing fee. See 28 U.S.C. §§

25   1914(a), 1915(a). Nevertheless, given the seriousness of plaintiff’s statements, the court will

26   order service of this order and the letter on Supervising Deputy Attorney General Monica

27   Anderson, who shall ensure that within twenty-four hours of receiving this order, plaintiff’s letter

28   ////
                                                        1
 1   is forwarded to the appropriate mental health and correctional staff at the institution where

 2   plaintiff is incarcerated. No response to the letter will be required.

 3           Accordingly, IT IS HEREBY ORDERED that:

 4           1. The Clerk of Court is directed to serve a copy of this order and the letter docketed on

 5   November 4, 2019 (ECF No. 1), on Supervising Deputy Attorney General Monica Anderson, and

 6           2. Within twenty-four hours of receiving this order, Supervising Deputy Attorney

 7   General Monica Anderson shall forward the letter docketed on November 4, 2019, to the

 8   appropriate mental health and correctional staff at the institution where plaintiff is incarcerated.

 9           No response to the letter is required.

10   Dated: November 5, 2019

11

12

13

14   DLB:13
     DB/ORDERS/ORDERS.PRISONER.CIVIL RIGHTS/mele2225.nocompl.suicide
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                            2
